Citation Nr: 1514700	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-01 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral lower extremity peripheral vascular/arterial disease, as secondary to the service-connected ischemic heart disease.

2.  Entitlement to an initial rating for ischemic heart disease in excess of 10 percent.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The Veteran served on active duty from June 1969 to June 1972 and from January 1980 to January 1983.

This appeal to the Board of Veterans' Appeals (BVA) is from November 2011 and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The issues of service connection for peripheral vascular/arterial disease and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected ischemic heart disease is as likely as not manifested by workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, and dizziness; there has been no evidence of chronic congestive heart failure or left ventricular dysfunction with an ejection fraction of less than 30 to 50 percent.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish an initial 60 percent rating for ischemic heart disease.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.104, Diagnostic Code (Code) 7005 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The November 2011 rating decision on appeal granted service connection for the Veteran's ischemic heart disease, and assigned a disability rating and effective date for the award, so statutory notice had served its purpose and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A November 2012 statement of the case (SOC) provided notice on the "downstream" issues of entitlement to an increased rating.  The Veteran has had ample opportunity to respond/supplement the record, and is not prejudiced by any technical notice deficiency (including in timing) that may have occurred earlier in the process.  He has not made any specific allegations that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

As to the duty to assist, the Veteran's service treatment records were obtained, pertinent treatment records have been secured, and he was afforded VA examinations.  The January 2012 examination is deemed adequate for rating purposes.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).   Thus, VA's duty to notify and assist has been met.



II. Legal Criteria and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for the disability, after already having established service connection for it, VA must consider the propriety of a staged rating that is indicative of changes in the severity of the course of his disability over time.  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court recognized a distinction between a veteran's dissatisfaction with an initial rating assigned following a grant of service connection and a claim for an increased rating of a service-connected disorder.  In the case of the assignment of an initial rating for a disability following an initial award of service connection for that disability (the circumstances of the present appeal), separate ratings can be assigned for separate periods of time based on the facts found - "staged" ratings.  See Fenderson, supra, at 125-26.

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board must assess the credibility and weight of all evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran contends his ischemic heart disease is more disabling than reflected in the current 10 percent rating.  

An IHD disability questionnaire completed by a VA physician in August 2011 notes the Veteran's heart diagnosis and that he was on continuous medication.  Negative responses were noted for percutaneous coronary intervention, myocardial infarction, coronary bypass surgery, heart transplant, implanted cardiac pacemaker, and implanted automatic implantable cardioverter defibrillator.  The Veteran did not have congestive heart failure and there was no evidence of cardiac hypertrophy or dilation.  A diagnostic exercise test was conducted that revealed 3.41 METs level and the left ventricular ejection fraction (LVEF) was tested in February 2009 with results of 68 percent.  The physician indicated that the Veteran's heart disability impacted his work as he had angina on exertion.  See VA 21-0960A-1 Ischemic Heart Disease Disability Benefits Questionnaire in VBMS.

Although the METs noted on the DBQ satisfy the criteria for a 60 percent rating under Code 7005, a November 2011 deferred rating decision explained that this finding was incorrect because the 3.41 was the duration of the stress test from February 6, 2009 and not the actual METs level.  Consequently, this finding was determined to be invalid and another examination with stress tests was requested to obtain the current METs and LVEF levels.  The February 2009 myocardial perfusion study with exercise test of record indicated the Veteran's LVEF was normal but it did not report on the exercise METs level.  See Deferred Rating received in VBMS on November 14, 2011 and page 2 of CAPRI records received in VBMS on December 20, 2011.

On January 2012 DBQ Ischemic Heart Disease VA examination, the physician's assistant noted the Veteran was on continuous medication for his IHD and coronary artery disease.  Negative responses were again given for percutaneous coronary intervention, myocardial infarction, coronary bypass surgery, heart transplant, implanted cardiac pacemaker, and implanted automatic implantable cardioverter defibrillator.  The Veteran did not have congestive heart failure and there was no evidence of cardiac hypertrophy or dilation.  A diagnostic exercise test was not conducted, but the METs were determined based on the Veteran's responses to inquiries regarding specific symptoms that occurred at the lowest level of activity.  Due to his positive responses to dyspnea, fatigue, angina, and dizziness his METs were estimated at greater than 3 but less than 5.  This METs level has been found to be consistent with activities such as light yard work (weeding), mowing lawn (power motor), and brisk walking (4 mph.)  His LVEF testing in January 2012 was 60 percent.  The examiner indicated the functional impact on the Veteran's ability to work would involve difficulty with physical employment due to his cardiac status as he had chest pain, shortness of breath, fatigue, and dizziness with exertion.  Pursuant to the examination request, the physician noted that the ejection fraction most accurately reflects the Veteran's current cardiac status as his METs are influenced by noncardiac comorbidities such as COPD and peripheral vascular disease.  See VA Examination received in VBMS on January 12, 2012.

When evaluating disabilities of the cardiovascular system under diagnostic codes 7000-7007, 7011, and 7015-7020, it must be ascertained in all cases whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication. 38 C.F.R. § 4.100 (2014).  METs testing is also required in all cases except: (1) when there is a medical contraindication; (2) when the left ventricular ejection fraction has been measured and is 50% or less; (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; (4) when a 100% evaluation can be assigned on another basis.  Id.  If left ventricular ejection fraction (LVEF) testing is not of record, the cardiovascular disability must be rated based on the alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability.  Id.

Under Code 7005, 10 percent is assigned when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope or continuous medication is required; 30 percent is assigned when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope or with evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray; 60 percent is assigned when there is more than one episode of acute congestive heart failure in the past year, when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent; and 100 percent is assigned for chronic congestive heart failure, when a workload of 3 METS or less results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.

A MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

The January 2012 VA examination did not include a contemporaneous exercise test.  Instead, the VA examiner estimated the METs level, which as noted is permissible in situations where exercise testing may not be done for medical reasons.  The estimated METs level and associated symptoms satisfy the criteria for a 60 percent rating.  In contrast, the LVEF level of 60 percent does not satisfy the criteria for 60 percent and it is not a factor considered in any rating below 60 percent.  Under the rating criteria METs and LVEF provide alternate methods for rating the disability.  Here, rating the disability on the METs level is more advantageous to the Veteran and when there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  While the examiner indicated the EF was a more accurate test for determining the severity of the heart disability due to the METs being influenced by nonservice-connected COPD and peripheral artery disease, she did not delineate how much of the estimated METs were attributed to these other disabilities.  

The Court has held that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt on any issue be resolved in the veteran's favor, and that any such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Since the examiner did not differentiate how much of the METs were attributable only to the heart disorder, the METs level must therefore be considered wholly attributed to the service-connected disability.

Resolving reasonable doubt in the Veteran's favor, a 60 percent rating is warranted for the heart disability for the entire length of the appeal period.  No staged rating is assigned.  See Fenderson, supra.  As there is no evidence of congestive heart failure, METs of 3 or less, or LVEF of less than 30 percent, a 100 percent rating is not warranted.

Referral for extraschedular consideration of the Veteran's service-connected heart disorder is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The manifestations of the Veteran's ischemic heart disease (i.e., dyspnea, fatigue, angina, and dizziness) are contemplated by the criteria under DC 7005.  DC 7005 is not cast in terms of functional impairment.  However, the rating criteria are necessarily designed with a view toward compensating for functional impairment.  See 38 C.F.R. § 4.1 (providing that the degrees of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability); see also 38 C.F.R. § 4.21 (2014) (providing that in applying the rating schedule, coordination of rating with impairment of function will be expected in all instances).  Thus, the effects of the Veteran's heart disorder on his ability to work (as described by the examiner as involving difficulty with physical employment due to his cardiac status as he had chest pain, shortness of breath, fatigue, and dizziness with exertion) are contemplated by the rating criteria.  Accordingly, a comparison of the Veteran's ischemic heart disease with the schedular criteria does not show that it presents such an exceptional or unusual disability picture as to render impracticable the application of the schedular criteria.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 114. Therefore, it will not be referred for extraschedular consideration.


ORDER

An initial rating of 60 percent for ischemic heart disease is granted. 


REMAND

The February 2012 arterial VA examination is inadequate because while a negative opinion stated the PAD/PVD did not cause nor is the result of IHD, the matter of aggravation was not addressed.  

In addition, the Veteran should be sent a VCAA letter concerning his claim for service connection for bilateral lower extremity peripheral vascular/arterial disease, as secondary to the service-connected ischemic heart disease, as the March 2012 and September 2012 letters that were sent to him are deficient.  His recent VA treatment records should also be obtained.

The TDIU claim is deferred pending resolution of the claim for service connection for bilateral lower extremity peripheral vascular/arterial disease.   The Veteran should also be afforded a current VA examination concerning his employability.


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter concerning his claim for service connection for bilateral lower extremity peripheral vascular/arterial disease, as secondary to the service-connected ischemic heart disease.  See 38 C.F.R. § 3.310.

2.  Make arrangements to obtain copies of the Veteran's complete VA treatment records, dated since December 2013.

3.  Thereafter, schedule the Veteran for a VA vascular/arterial examination.  In conjunction with the examination, the claims folder must be made available to and reviewed by the examiner.  

The examiner must respond to the following:

a) Whether it is at least as likely as not (50% or greater probability) that the Veteran's service-connected ischemic heart disease caused his bilateral lower extremity peripheral vascular/arterial disease. 

b) Whether it is at least as likely as not that the Veteran's service-connected ischemic heart disease aggravated his bilateral lower extremity peripheral vascular/arterial disease.

The examiner must explain the rationale for all opinions expressed.

4.  Schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.  In conjunction with the examination, the claims folder must be made available to and reviewed by the examiner.  

Following evaluation of the Veteran, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., PTSD, ischemic heart disease, and any other disability deemed to be service connected) and opine as to the impact of the service-connected disabilities on his ability to secure and follow a substantially gainful occupation.

The examiner must explain the rationale for all opinions expressed.

5.  Finally, readjudicate the claims on appeal.  If any benefit continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


